Dissenting Opinion
Givan, J.
I dissent from the majority opinion. I think the authorities cited therein uphold the decision of the trial court to exclude the evidence of the cost of the construction of a proposed road to the residue of the property. It is my understanding of the authorities cited that to first allow the before and after value damage, then to additionally allow as an element of damage the cost of driveway construction is a practice which is commonly known in eminent domain proceedings as pyramiding the damage. That is, the property owner is first paid full damage on a before-after basis to which is then added the cost of increasing the diminished value of the land.
I would, therefore, affirm the trial court.
Note. — Reported at 271 N.E.2d 716.